            Case 1:19-cr-10078-RWZ Document 46 Filed 02/03/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                      )
                Plaintiff,                     )
                                               )
                     v.                        ) Criminal No. 19-10078-RWZ
                                               )
WILLIAM “RICK” SINGER,                         )
                 Defendant.                    )

     DECLARATION OF CAROL E. HEAD REGARDING SERVICE OF PROCESS

       I, Carol E. Head, make the following declarations:

       1.       I am an Assistant United States Attorney. I represent the Plaintiff, the United

States of America, in this case, which concerns forfeiture of the properties as defined in the

Preliminary Order of Forfeiture (Docket No. 43), issued by the Court on September 12, 2019.

       2.       I hereby certify that the following individuals/entities have been served a certified

copy of the Preliminary Order of Forfeiture (Docket No. 43), pursuant to 21 U.S.C. § 853(n)(1):

                a)        Donald H. Heller, Donald H. Heller, a Law Corporation, 3638 American
                          River Drive, Sacramento, CA 95864;

                b)        Michael J. Ferrara, Dinsmore & Shohl LLP, 191 W. Nationwide Blvd
                          #300, Columbus, OH 43125;

                c)        Paula Chambers, Versatile PhD CEO, 3772 Sunswept Drive, Studio City,
                          CA 91604;

                d)        Swansea Football, LLC, c/o Daniel H. Render, Katten Muchin Rosenman,
                          LLP, 525 W. Monroe St., Chicago, IL 60661;

                e)        Versatile PhD, c/o Law Offices of Jonas M. Grant, A.P.C., 1077 Double
                          R. Blvd., Reno, NV 89521;

                f)        Mark Armstrong, WhamTech Inc., CEO, 5440 Harvest Hill Road, Suite
                          175, Dallas, TX 75230;

                g)        Swansea Football, LLC, 11611 San Vincente Blvd, Suite 700, Los
                          Angeles, CA 90049;
         Case 1:19-cr-10078-RWZ Document 46 Filed 02/03/20 Page 2 of 3



              h)     Swansea Football LLC, Attn: Stephen Kaplan, 11611 San Vincente Blvd.
                     Suite 700, Los Angeles, CA 90049;

              i)     A. Neil Hartzell, Freeman Mathis & Gary LLP, 60 State Street, 6th Floor,
                     Boston, MA 02109;

              j)     David A. Slown, Freeman Mathis & Gary, LLP, 60 State Street, 6th Floor,
                     Boston, MA 02109;

              k)     Paul M. Swanson, Hauser Private Equity, 5905 E Galbraith Rd., Suite
                     9000, Cincinnati, OH 45236;

              l)     William E. Gildea, Freeman Mathis & Gary, LLP, 60 State Street, 6th
                     Floor, Boston, MA 02109;

              m)     Laura Lamison, 516 Dalewood Drive, Orinda, CA 94607;

              n)     Hauser Private Equity, c/o Incorp. Service, Inc., 44 School Street, Suite
                     325, Boston, MA 02108;

              o)     Swansea Football, LLC, c/o the Corporate Trust Company, Corporation
                     Trust Center, 1209 Orange St., Wilmington, DE 19801;

              p)     Key Worldwide Foundation, 265 Hartnell Place, Sacramento, CA 95825;

              q)     Robert E. Aiken, 8140 Walnut Hill Lane, Suite 610, Dallas, TX 75231;
                     and

              r)     Rick Singer, Key Worldwide Foundation CEO, 265 Hartnell Place,
                     Sacramento, CA 95825.

Attached as Exhibit A are the USPS Domestic Return Receipts and scans of first class mailings

acknowledging service.




                                               2
          Case 1:19-cr-10078-RWZ Document 46 Filed 02/03/20 Page 3 of 3



       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information and belief. Executed this 3rd day of February, 2020 in Boston,

Massachusetts.

                                                       Respectfully submitted,

                                                       ANDREW E. LELLING
                                                       United States Attorney

                                               By:      /s/ Carol E. Head
                                                       CAROL E. HEAD, B.B.O. # 652170
                                                       Assistant United States Attorney
                                                       U.S. Attorney=s Office
                                                       1 Courthouse Way, Suite 9200
                                                       Boston, MA 02210
                                                       (617) 748-3100
Dated: February 3, 2020                                carol.head@usdoj.gov


                                       Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing.

                                                       /s/ Carol E. Head
                                                       CAROL E. HEAD
Dated: February 3, 2020                                Assistant U.S. Attorney




                                                  3
